DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 71-105 were pending.  Amendments to claims 71, 85, 90, 98, 103, and 105 are acknowledged and entered.  Claims 1-70, 72, and 92 have been cancelled.  New claims 106-107 are acknowledged and entered.  Claims 71, 73-91, and 93-107 will be examined on their merits. 

Response to Arguments
Applicant's arguments filed 06/13/2022 regarding the previous Office action dated 03/22/2022 have been fully considered.  In light of the filing and acceptance of the terminal disclaimer noted herein, and in light of the amendments to the claims, all outstanding objections and rejections have been withdrawn as noted herein.

Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,588,956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.  

Optional Authorization to Initiate Electronic Communications
The authorization from Applicant’s representative to correspond with the Examiner via electronic mail (e-mail) is noted.

Applicant-Initiated Interview
On 06/10/2022, the Applicants contacted the Examiner regarding a typographical error regarding the priority of the application.  


Claim Objections
(Objection withdrawn.)  The objection to Claims 103 and 105 is withdrawn in light of the amendments to the claims.

Specification
The amendments to the specification presented on 06/13/2022 are acknowledged and entered. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 85 and 98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 71-89 and 103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


(Rejection withdrawn.)  The rejection of Claims 103 and 105 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 71, 77-86, 88-91, 93-99, and 101-102 under 35 U.S.C. 102(a)(2) as being anticipated by Galarza et. al. (US20200397887A1, Priority 06/25/2015; hereafter “Galarza”) is withdrawn in light of the amendments to the claims.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 71-105 on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,588,956 B2 in view of Galarza (supra) is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘956 patent.


Allowable Subject Matter
Claims 71, 73-91, and 93-107 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  aside from the disclosure in the parent application, SEQ ID NOs: 1-4 appear to be free of the prior art, and since the independent claims have been amended to include these sequences and the appropriate terminal disclaimer has been filed, the application now appears free and nonobvious over the prior art.


Conclusion
Claims 71, 73-91, and 93-107 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648